DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dae Choi on 6/22/2022.

The application has been amended as follows: 

In claim 22:
Line 1, “The system of claim 22, wherein” --- “The system of claim 21, wherein” ---
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,991,396, 10,679,670 and 10,127,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Kim et al.(USPubN 2016/0150338)) does not disclose, with respect to claim 1, access music information defining a music track, the music track providing an accompaniment for video content, the music track having one or more music events, the individual music events corresponding to different moments within the music track; analyze intensities of one or more pulses occurring within the one or more music events, wherein the analysis of the intensities of the one or more pulses occurring within the one or more music events is performed within separate frequency ranges, the separate frequency ranges including a low frequency range, a middle frequency range, and a high frequency range, the analysis of the intensities of the one or more pulses including analysis of the intensities of the one or more pulses within the low frequency range, analysis of the intensities of the one or more pulses within the middle frequency range, and analysis of the intensities of the one or more pulses within the high frequency range: classify the one or more music events based on combination of the intensities of the one or more pulses analyzed within the low frequency range, the middle frequency range, and the high frequency range; select one or more transition effects for the one or more music events within the music track based on the classification of the one or more music events; and apply the one or more transition effects to the video content as claimed.  Rather, Kim et al. discloses receiving an acoustic input; extracting frequency characteristics of the acoustic input; determining whether a first acoustic event has occurred by analyzing the extracted frequency characteristics; and in response to determining that the first acoustic event has occurred, acquiring data about at least one of a sound, an image, and a video from an environment outside of the acoustic event detecting apparatus and transmitting the data to a first device.  The same reasoning applies to claims 11 and 21 mutatis mutandis.  Accordingly, claims 1-9, 11-19, 21 and 22 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484